DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant contends in page 6 of the remarks:
Because rivets 23 extend between the two ground planes, rivets 23 cannot possibly be “tubs”, as required by claim 1. A tub is well understood by a skilled artisan to have a bottom section which rivets 23 do no have. Kaloi thus fails to anticipate Claim 1 for this additional reason.

Examiner respectfully disagrees. 
Claim 1 merely recites “a plurality of metallic electroplated tubs” WITHOUT reciting particulars of any bottom section as argued by Applicant. The spec. of the instant invention, e.g., ¶ [0021] of the PG-PUB, discloses “[t]o eliminate or substantially reduce surface waves, patch antenna 10 is enclosed with conductive walls 40 that are formed in substrate 15 and connected to ground plane 20. Metal traces 50 are configured to shield any routing and circuitry that may be present around antenna 10.” 
Hence, the electroplate tubs 40 are mere conductive walls, electrically connecting metal traces 50 and ground plane 20 (Fig. 2A), while surrounding antenna 10 in a plan view (Fig. 2B). A skilled artisan would appreciate that these “tubs” function as shorts to eliminate surface waves 25 (Fig. 1A) and guide radiation upwards (Fig. 2A), to achieve antenna radiation efficiency. 
Nevertheless, the functional limitation as recited in last 4 lines of claim 1 (and 9) would be deemed inoperable without shielding metal traces 50 (Fig. 2) being coplanar with antenna 10. Additionally, claim 1 broadly recites “a metal piece”, which does NOT necessarily read on the square shaped monopole antenna 10 or the rectangular shaped dipole antenna 200 of the instant invention (Figs. 2 and 4). 
Therefore, merely pieces of the invention have been claimed. 
Absent specific structural limitations recited to clearly discern the invention, prior art read(s) well on the breadth of claims 1 and 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12 and 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 9 respectively reciting “wherein the electroplated rivets substantially prevent energy loss caused by the surface waves by the antenna” is indefinite, since (a) scope of “substantially prevent” cannot be ascertained, and (b) this clause appears to contradict with the spec., e.g., ¶ [0021] of the PG-PUB disclosing, “[t]o eliminate or substantially reduce surface waves, patch antenna 10 is enclosed with conductive walls 40 that are formed in substrate 15 and connected to ground plane 20.”
For purposes of examination, this indefinite clause will be interpreted as --wherein the electroplated rivets eliminate energy loss caused by the surface waves by the antenna--. 
All dependent claims are rejected for depending on either claim 1 or claim 9. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (radiating method). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Kaloi” (US 4291312).
Claims 1: As best understood, Kaloi discloses an antenna comprising: 
a metal piece 261 (Fig. 26) formed on a (top) surface of a substrate 265-266 and configured to radiate electromagnetic waves (col. 4, ll. 4-7: “radiating element”); 
a metal feed 269 formed in the substrate and configured to supply an electrical signal to the metal piece (see Figs. 26-27); and 
a plurality of electroplated rivets 267 (col. 9, ll. 35-47) formed in the substrate and enclosing the metal piece (see Fig. 26), wherein dimensions of each of said rivets is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Fig. 26), wherein the electroplated rivets substantially prevent energy loss caused by the surface waves by the antenna (this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Kaloi fails to expressly teach the rivets being tubs. 
However, Kaloi teaches “In the present invention, two ground planes are separated by a dielectric substrate. In several embodiments, one of the ground planes has a radiating element formed coplanar therewith by having a portion thereof, generally following the outline of the radiating element, removed from the ground plane conductive surface. The conductive ground planes are usually shorted together by rivets, or electroplated-thru-holes, etc.” (Col. 2, ll. 8-17)
Kaloi further teaches “Proper dimensioning of the upper ground plane and/or strategic shorting of the upper ground plane at various locations to the lower ground plane, as discussed herein, eliminates induced current or charge oscillation on the upper ground plane thereby avoiding undesirable radiation from the upper ground plane including undesirable cross-polarization radiation.” (Col. 11, first para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Kaloi’s rivets as tubs, in order to avoid undesirable radiation including undesirable cross-polarization radiation, thereby enhancing antenna efficiency. 
 
Claims 2-3 and 7-8: Kaloi discloses wherein said antenna is a patch antenna (see Fig. 27); 
wherein said antenna is a monopole antenna (see Fig. 27); 
further comprising: a metallic trace 262 formed on the surface of the substrate and enclosing the antenna patch (see Fig. 27); 
wherein said substrate 265-266 is a printed circuit board (see Fig. 26).

Claims 9: As best understood, Kaloi discloses a method of radiating an electromagnetic waves from an antenna 261 (Fig. 26) formed on a substrate 265-266, the method comprising: 
supplying an electrical signal to the antenna through a metallic feed 269 formed in the substrate; and 
applying a ground potential (Fig. 27: “GROUND PLANE”) to a plurality of metallic electroplated rivets 267 formed in the substrate and enclosing the antenna (see Fig. 26), wherein dimensions of each of said tubs is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Fig. 26), wherein the electroplated rivets substantially prevent energy loss caused by the surface waves by the antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Kaloi fails to expressly teach the rivets being tubs. 
However, Kaloi teaches “In the present invention, two ground planes are separated by a dielectric substrate. In several embodiments, one of the ground planes has a radiating element formed coplanar therewith by having a portion thereof, generally following the outline of the radiating element, removed from the ground plane conductive surface. The conductive ground planes are usually shorted together by rivets, or electroplated-thru-holes, etc.” (Col. 2, ll. 8-17)
Kaloi further teaches “Proper dimensioning of the upper ground plane and/or strategic shorting of the upper ground plane at various locations to the lower ground plane, as discussed herein, eliminates induced current or charge oscillation on the upper ground plane thereby avoiding undesirable radiation from the upper ground plane including undesirable cross-polarization radiation.” (Col. 11, first para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Kaloi’s rivets as tubs, in order to avoid undesirable radiation including undesirable cross-polarization radiation, thereby enhancing antenna efficiency. 

Claims 10-11 and 15-16: Kaloi discloses wherein said antenna is a patch antenna (see Fig. 26); 
wherein said antenna is a monopole antenna (see Fig. 26);
further comprising: applying a ground potential to a metallic trace 262 formed on the surface of the substrate and enclosing the antenna patch (see Fig. 26);
 wherein said substrate 265-266 is a printed circuit board (see Fig. 26).

Claims 1, 4, 7-9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Teshirogi” (US 7623073) in view of Kaloi (cited above). 
Claim 1: As best understood, Teshirogi discloses an antenna comprising: 
a metal piece 23 (Fig. 4) formed on a surface of a substrate 21 and configure to radiate electromagnetic waves (abstract); 
a metal feed 25 formed in the substrate and configure to supply electrical signal to the metal piece; and 
a plurality of metallic posts 30 formed in the substrate and enclosing the metal piece (see Fig. 2), wherein dimensions of each metallic wall is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Figs. 2-4), wherein the metallic walls substantially prevent energy loss caused by the surface waves (this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).)
Teshirogi fails to expressly teach the metallic posts being electroplated tubs.  
However, Teshirogi teaches “As shown in FIG. 4B, the plurality of metal posts 30 can be realized by forming a plurality of holes 301 thereby piercing through the dielectric substrate 21, and forming a plurality of hollow metal posts 30' thereby plating (through-hole plating) to inner walls of the plurality of holes 301.” (Col. 11, second para.). 
Nevertheless, Kaloi discloses wherein the metallic walls 23 (Fig. 1) being electroplated tubs and teaches “Ground planes 10 and 12 are electrically connected or shorted together by means of a plurality of rivets 23, or electroplated-thru-holes, etc., positioned around the etched out area as shown or in other suitable locations around the upper ground plane which will prevent undesired secondary charge oscillation modes from occurring in the upper ground plane.” (Col. 4, ll. 14-20)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Teshirogi’s invention such that the metallic posts are electroplated tubs, in order to prevent undesired secondary charge oscillation modes from occurring, thereby enhancing antenna efficiency. 
  
Claims 4, 7 and 8: Teshirogi discloses the antenna of claim 1, wherein said antenna is a dipole antenna (see Figs. 2-4); 
a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4).  

Claim 9: As best understood, Teshirogi discloses a method of radiating an electromagnetic waves (abstract) from an antenna 23 (Fig. 2) formed on a substrate 21, the method comprising: 
supplying an electrical signal through a metallic feed 25 (Fig. 4) formed in the substrate; and 
applying a ground potential 22 to a plurality of metallic posts 30 formed in the substrate and enclosing the antenna (see Figs. 2-4), wherein dimensions of each of said posts is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Figs. 2-4), wherein the metallic posts substantially prevent energy loss caused by the surface waves (this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Teshirogi fails to expressly teach the metallic posts being electroplated tubs.  
However, Teshirogi teaches “As shown in FIG. 4B, the plurality of metal posts 30 can be realized by forming a plurality of holes 301 thereby piercing through the dielectric substrate 21, and forming a plurality of hollow metal posts 30' thereby plating (through-hole plating) to inner walls of the plurality of holes 301.” (Col. 11, second para.). 
Nevertheless, Kaloi discloses wherein the metallic walls 23 (Fig. 1) being electroplated tubs and teaches “Ground planes 10 and 12 are electrically connected or shorted together by means of a plurality of rivets 23, or electroplated-thru-holes, etc., positioned around the etched out area as shown or in other suitable locations around the upper ground plane which will prevent undesired secondary charge oscillation modes from occurring in the upper ground plane.” (Col. 4, ll. 14-20)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Teshirogi’s invention such that the metallic posts are electroplated tubs, in order to prevent undesired secondary charge oscillation modes from occurring, thereby enhancing antenna efficiency. 
 
Claims 12, 15 and 16: Teshirogi discloses the method of claim 9, wherein said antenna 23 is a dipole antenna (see Figs. 2-4); 
applying the ground potential to a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaufmann (US 2017/0179585), Fig. 3
Ueda (US 2016/0276751, Figs. 1-3
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845